 350DECISIONSOF NATIONALLABOR RELATIONS BOARDMarx-Haas Clothing CompanyandTeamsters LocalUnion No. 688,affiliated with International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 14-CA-7630June11, 1974DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn March 22, 1974, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Marx-Haas ClothingCompany, St. Louis, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d362 (C.A.3).We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Administrative Law Judge: Upon acharge filed on October 23, 1973, the General Counsel oftheNational Labor Relations Board, by the RegionalDirector for the Region 14 (St. Louis, Missouri), issued acomplaint on December 5, 1973, against Marx-HaasClothing Company,' herein called the Respondent or theCompany, alleging that it had engaged in certain unfairIRespondent's answer indicatesthat the Company is a division ofChromalloy American Corporation.However, therewas no motion tocorrect the pleadings to this effect.2At theoutset of the hearingthe General Counsel moved to amend thecomplaintby withdrawingthe Section 8(a)(3) allegation pertaining toVeronne H. Sheppard. The Charging Party objected to this motion and211NLRB No. 66labor practices in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, herein calledtheAct .2 The Respondent filed an answer denying theallegations of unlawful conduct alleged in the complaint.Pursuant to notice, a hearing was held before Adminis-trative Law Judge John P. von Rohr in St. Louis, Missouri,on February 6, 1974. Briefs were received from the GeneralCounsel, the Charging Party, and the Respondent onMarch 4, 1974, and they have been carefully considered.Upon the entire record in this case and from myobservation of the witness, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe RespondentisaMissouricorporationwith itsprincipal office and place of business located in St. Louis,Missouri, where it is engaged in the manufacture, sale, anddistribution of men's clothing and related products. Duringthe calendar year ending December 31, 1972, Respondentpurchased goods and materials valued in excess of $50,000,which were shipped to it from points and places locatedoutside the State of Missouri. Respondent concedes, and Ifind, that it is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union No. 688, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called the ChargingParty or the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe issues in this case are: (1) whether Respondentdischarged employee Veronne H. Sheppard on October 171973, in violation of Section 8(a)(1) and (3) of the Act, and(2) whether Respondent engaged in certain other conductalleged to be independently violative of Section 8(a)(1) ofthe Act.B.The Discharge of Veronne H. SheppardThe facts surrounding the discharge of Veronne H.Sheppard,as found herein, are set forth below inaccordance with the credited and uncontroverted testimo-ny of this employee.Sheppard was referred to the Respondent for employ-ment by an employment agency a few days beforeSeptember 17, 1973.3 At the plant office she was inter-viewed by Howard Bodker, the Company's merchandisingco-ordinator, for a job either in the texograph departmentin the factory or for a clerical position in the main office. Itasserted thatitwished to adduceevidence on behalf of the Sheppard case.In view of well-establishedauthorityin support of theCharging Party'sposition,Ioverruled the GeneralCounsel'smotionand permitted theCharging Partyto present evidenceon Sheppard's behalf.3All dateshereinafter refer tothe year 1973. MARX-HAAS CLOTHING CO.was finally agreed that she would be hired in the mainoffice,Bodker specifically informing her that one Mrs.Samuels,who worked in the main office, would be retiringand that shewas beinghired to replace Samuels. With astartingsalary of $500 per month, Sheppard commencedworking for Respondent on Monday, September 17. Shewas placed under the supervision of Mrs. Samuels andapparently also received some instructions from Samuels'assistant,one Joan, whose last name is not reflected in therecord.Sheppard's duties in the office were brieflydescribed as involving the preparation of cutting tickets forsuits andsports coats. From time to time she and Joanwere sentto the eighth floor factory office, locatedapproximately two blocks from the main office, to assistemployeePamelaKinzel with other clerical tasks. Thisoccurred at least eight times during her employment forhalf or whole day work.Not long after being hired by the Company, SheppardandKinzeldiscussed the possibility of the clericalemployees becoming organized and being represented by aunion.These discussions soon included employees RobertaDecker and Tom Schultz and usually took place on breaksand during lunch periods in either the lunchroom or in theeighth floor factory office. At one point during these earlydiscussions,Sheppard and Kinzel broached a steward oftheAmalgamated Clothing Workers, the collective-bar-gaining agentfor Respondent's production amd mainte-nance employees, to seek his advice concerning theorganizationof the office employees. The steward toldthem that he would take the matter up with the businessagent ofAmalgamated. However, the two declined andtold the steward that they would contact the TeamstersUnion. Shortly thereafter, in about the first or second weekofOctober, Sheppard spoke to her husband about thematter.Her husband, a member of the Teamsters,suggested that she contact Mr. Schneider, a representativeof the Charging Union. She did so and made anappointment for the employees to meet with Schneider.The firstmeeting had to be cancelled, but a secondmeeting wasarranged for October 17 at 5 p.m.On October 15, a Monday, Sheppard went to the unionoffice during her luncheon break and procurred four unionauthorization cards. These were for the four employeeswho discussed the Union, namely herself, Kinzel, Decker,and Schultz. She returned to the factory office and gavethree of the cards to Kinzel.4 The three employees returnedtheir signed cards while still in the plant to Sheppard justbefore quitting time and Sheppard took them, includingher own signed card, to the Union immediately thereafter.On the same day, October 15, one Delores Crider wasreferred to Respondent for employment. She was hiredthat day by Bodker as an inventory clerk in the factoryoffice asassistantto Kinzel.On Wednesday, October 17, Sheppard was assigned toperform some statistical typing in the factory office. Afterlunch, about 1 p.m., John Rossi, the vice president ofManufacturing, advised Sheppard that the Company was4Sheppard testified that she gave Kinzel the cards because Kinzel hadeasier access to the employees who worked in the factory office. Shetestified that she(Sheppard)was not working in the factory office at thetime.351going to hire a Kelly girl as statistical typist because shecould perform this work more rapidly. At the same time hetold her that Harvey Gerstein, Respondent's executive vicepresident,wished to see her in the main office. Uponentering Gerstein's office, Gerstein first said that he had aproblem and then proceeded to say that he did not knowwhat to do with her [Sheppard] because he had no place toput her. Sheppard testified that when she asked what hewas talking about, Gerstein stated "that they were decidingnot to go into computerization because it was going to costtoo much money,sales weredown from last year and theycouldn't afford computerization and Chromalloy . . . hadadvised them against it, so, Sue Douglas could not moveinto the computer department and I could not take herplace." He thereupon added that Joan, the employee withwhom Sheppard worked, had been given a clean bill ofhealth after recovering from tuberculosis, that he did notthink she would be leaving, that therefore he could notplace Sheppard in Joan's spot, and that therefore he had aproblem as to what to do with her [Sheppard]. When atthis point Sheppard protested that she had not been hiredto replace either of the employees mentioned by Gerstein,but rather that she had been hired to train for Mrs.Samuels' job and to replace Samuels when she left,Gerstein responded by "knocking on the table" and statingthat he hoped that Samuels would be with the Companyfor several more years. Continuing, Gerstein finally toldSheppard that he would have to let her go, adding that ifthe Company had not hired a girl in the factory office onthe day before (undoubtedly referring to the hire ofDelores Crider on October 15) he would have offered herthe job, but that he did not know about it. He then statedthat he would call her back if something worked out. Aftersome discussion concerning Sheppard's initial employmentfee (which Gerstein said he would pay), Gerstein gaveSheppard a check for 2 days covering October 16 and 17 .5Sheppard thereupon stated that since she had been paid forthe full day, she would like to return to finish the work shewas doing and would work until the end of the day.Gerstein stated "no," that he would rather that she left theplant immediately. Sheppard, however, reiterated thatsinceshe had been paid she would like to finish out theday.Gerstein again refused, stating that when employeeswere let go they became too upset to do their work.Sheppard stated that she was not upset, that she could dothe work. At this point Gerstein stated that he was getting"very upset," that it was his policy that when he had to letsomeone go he wanted them to leave immediately.Sheppard thereupon stated that she would not be able toget her car out of the middle of the parking lot because itwas blocked in by other cars. Gerstein said that he wouldhave a man get her car out for her. Sheppard thereupondeparted.C.Conclusions as to SheppardIam, of course, cognizant of the well-established rulethat the burden is upon the General Counsel, or here the5 Sheppardhad received a check the previousFriday forthe regularworkweek. The checkwhich Gerstein gave Sheppard at this timehad beenpreviously preparedand was in Gerstein's possession when she came to hisoffice. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharging Party, to show company knowledge in order toestablish a violation of Section 8(a)(3) of the Act and thatthis usually is accomplished by the adducing of someelement ofdirect proof.As to the latter, however, theBoardand courts have recognized an exception to thegeneralrule,namely, that company knowledge may beinferred when the entire circumstances so permit.AmericanGrinding & Machine Co.,150 NLRB 1357;Allied Distribut-ingCorporation,130 NLRB 1348;N.L.R.B. v. AbingdonNursing Center,80 LRRM 3232 (C.A. 7, 1972).6 I amconvinced that this is a case where the facts, under entirescrutiny,warrant the taking of an inference of companyknowledge.The discharge of a leading union advocate is a classicand effective method of undermining a union organizationeffort.N.L.R.B. v. Longhorn Transfer Service, Inc.,346 F.2d1003, 1006 (C.A. 5, 1956). In the instant case, the Companydischarged Sheppard 2 days after she went to the unionoffice and brought back cards to the plant which weresigned by four employees that same day, and but only 3 or4 hours prior to the first scheduled union meeting whichshe had arranged for the office employees to attend. Asindicated below, however,there is agood deal more to thiscasethan only the patently suspicious coincidental natureof these occurrences.First, the reason given to Sheppard for her discharge,which is the only reason reflected on this record, does notstand up under scrutiny. As previously related, Sheppardwas told at the time of her hire that she was being hired forthespecific purposeof replacing Mrs. Samuels in the mainoffice.The record reflects, notwithstanding that at timesshe helped out in the factory office, that Sheppard in factreceivedtrainingto this end. Conversely, there is noevidence in the record to indicate that Respondent'spurposein sohiring Sheppard was ever changed ormodified. At the time of her discharge, however, Gerstein(in generalizedterms) told Sheppard that the reason he wasletting her go was because the Company could not affordcomputerization and that therefore Sue Douglas could notmove into the computer department. One need hardlypoint out that this had nothing to do whatever with theposition for which Sheppard actually was hired. Equallyunrelatedto the reason for Sheppard's hire was Gerstein'svaguestatementthat he did not think that Joan, anotheremployee in the main office, would be leaving because shehad recovered from tuberculosis. Indeed, when Sheppardfinally remindedGerstein that she had been hired toreplaceMrs. Samuels, Gerstein responded by pounding onthe table and meeting the question with the evasivestatementthat he hoped Samuels would remain with theCompany for a long time. If nothing else, surely the laststatement in itself isentirely inconsistent with Respon-dent's reasonfor hiring Sheppard in the first instance.Moreover, it will be recalled that Gerstein referred to thehiring of another clerical just the day before with theassertionthat did not offer her the job because he did notknow about this clerical being hired. Yet, the evidence6 See alsoN.L.R.B.v.Melrose ProccessingCo.,351 F.2d 693(CA. 8);N.L.R.B.v.Ri-Dell ToolMfg. Co.,486 F.2d 1406(CA. 7, 1973);N.L.R.B.v.Murray-OhioMfg. Co.,385 F.2d 948 950(CA. 6, 1966).rAfter giving Crider a Wonderlick test,Bodker recommended her toRossi.Crider thereupon went to see Rossi and was thereupon hired by him.reveals that Crider, who also was referred to Respondentby an employment agency, was first interviewed and testedby Howard Bodker . . . and it was Bodker who hiredSheppard.? It therefore appearing that Bodker was thecompany representative most familiar with Respondent'sclerical needs, it is indeed strange that Gerstein would sosuddenly interject himself into the picture, terminateSheppard, and assert to her that he did not know about thefilling of a clerical opening on the day before. In short, Iwould find Gerstein's explanation to Sheppard in thisregard as incredible.Secondly, Respondent (who failed to call any witnesses)offeredno explanation whatsoever for its precipitantaction in so suddenly terminating Sheppard during theearly afternoon work hours of Tuesday, a weekday. Absentany reason for taking this action, I think under all thecircumstances, some ulterior motive is plainly apparent.Furthermore, it is clear that Gerstein wished Sheppard tobe off thepremisesas quickly as possible. Why else did herefuse her request that she complete her work and finishout the workday. Indeed, clearly indicative of a purpose toseal off the employees from further contact with Sheppardis the fact that Gerstein had her check already preparedand even saw to it that her car would be removed from thecrowded company parking lot during the middle of theday. See.N.L.R.B. v. Ra-Rich Mfg. Co.,276 F.2d 451, 454(C.A. 2, 1960);N.L.R.B. v. Symons Mfg. Co.,328 F.2d 835(C.A. 7, 1964).Finally, and as reflected in more detail in the succeedingsection,the record establishes that Respondent wasopposed to theunionizationof its clerical employees by theTeamsters Union, the Charging Party herein. Thus, whileengaging in coercive interrogation of employees concern-ing the organizational efforts by the Teamsters, Respon-dent's representative made such statements to employeesas"why did you go to the Teamsters and not theAmalgamated"; "You know they [the Teamsters] are arough union and have a bad reputation"; "[You] would bebetter off if [you] went to the Amalgamated"; and "I guessyou know we have been having union difficulties" and["he (Gerstein) asked if Pam had approached me about theUnion" 1.8In sum, upon the entire record, and particularly in viewof the following, I conclude and find thata prime faciecasehas been presented which establishes that Respondentterminated Sheppard in order to thwart the organizationalactivity among the clerical employees: (1) the timing of thetermination, within 2 days after the cards were signed andbut approximately 4 hours prior to the first scheduledunion meeting; (2) the sudden and precipitous nature ofthis employee's termination, including her prompt expul-sion from Respondent's premisesby the company vicepresident; (3) the reason given to Sheppard for herdischarge, which was entirely inconsistent with the reasonfor which she was hired; (4) the hiring of a new clericalemployee at or about thesame timeof Sheppard'stermination; (5) the relativelysmall size ofthe clerical unit8Although these conversations occurred subsequenttoSheppard'stermination,Respondent's union hostility as displayed therein is neverthe-less relevant and admissible insofar as it may relate to Respondent'smotives in terminating thisemployee. MARX-HAAS CLOTHING CO.353wherein Sheppard's organizational activities took place; (6)Respondent'shostility to the TeamstersUnion whichsought to organize these employees;and (7)Respondent'sfailure to call any witnesses or to present any evidence inexplanation of all the foregoing.Accordingly, by itsconduct in so terminating Sheppard,I find that Respon-dent violated Section 8(a)(1) and(3) of the Act.D.Interference,Restraint,CoercionOn August 25, 1973, the Charging Union filed a petitionin Case 14-RC-7505 for a unit comprised of all office andplant clerical employees, exclusive of all other employeesand other statutory exclusions.It is undisputed that upon receipt of the above petitionon October 26, Respondent Vice President John Rossiengaged in the following conversations with various of theclerical employees:Rossi summoned employee Pamela Kinzel into thelunchroom, asked her to sit down, and began by stating, "Ithink you know what I want to talk to you about." WhenKinzel responded that she did not, Rossi rejoined that apetition had been filed on behalf of the clericals and thenstated, "Pam, you always seemed like a pretty smart girl tome, I can'tunderstand why you would want to dosomething like this.It has really hurt me a lot." UponKinzel's reply that she needed more money, Rossi asked,"Do you think a union is really going to help?" Kinzelthereupon gave additional reasons for wanting a union, towhich Rossi finally stated, "Well, why did you go to theTeamsters and not go to the Amalgamated?" When Kinzelgave her reasons,Rossi ended the conversation with thestatement, "Well, I'm sorry things had to happen this way,we would have worked them out."Cuba Stechmesser, the payroll clerk, was summoned byRossi to his desk where he first related that a petition hadbeen filed and then asked why the employees choose theTeamsters Union. Stechmesser replied that she "figured"the employees wanted the "strongest union they couldget."Rossiresponded that the Teamsters Union was "arough union and have a bad reputation." Stechmesser saidthat at this point"she had to agree" whereupon Rossiasked why the employees felt they could have betterbenefits with a union. Stechmesser did not respond, but atthis point Janet Decker,an office employee,came up to thedesk and was invited by Rossi to join the conversation.Telling her that "this concerns you, too," Rossi proceededto ask Decker why the Teamster Union had been selectedas the organizing agent rather than the Amalgamated.Decker replied that since the clericals were a small groupthey needed a powerful union. Rossi responded that therewere "drawbacks" to unions and the discussion thereuponturned to the pros and cons of Respondent's presentworking conditions. According to the undenied testimonyof Decker, the conversation concluded as follows:He [Rossi] seemedto think that we could be better offifwe could have gone to the Amalgamated. He, moreor less, tried to push the other Union on us, he said, ithad drawbacks. I didn't care to hear anythingelse so Iturned and went to my work.On or about November 13, Vice President Gerstein cameup to clerical employee Delores Crider and asked her toaccompany him down to the lunchroom to discuss herinsurance.When they arrived at the lunchroom Gersteintold Criderthat the reason for his mentioning insurance asthe topic of discussion was because "he did not wanteverybody up there to make something out of nothing." Hethereupon stated, "I guess you know we have been havingunion difficulties."When Crider nodded her head, Ger-stein proceeded to ask if she had been approached byPamela Kinzel about the Union. Crider did not answer.Gerstein then asked if she had signed a union card. Criderreplied that she did not have to answer. According toCrider's undenied testimony, Gerstein then ". . . kepttrying to find out if Pam was the instigator of the Union... this is what he was trying to get out of me ... for meto say Pam Kinzel approached me." Crider said that at thispoint she asked Gerstein if he wanted her to repeat all thathe said to Kinzel,whereupon,she testified, "He didn't sayanything.He just shut up then. He quit asking me anyquestions."I find that by all of the foregoing Respondent coercivelyinterrogated employees about their union activities andsympathies and about the union activities and sympathiesof other employees, all in violation of Section 8(a)(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithaving been found that Respondent dischargedVeronne H. Sheppard in violation of Section 8(a)(1) and(3)of the Act,Ishall recommend that Respondent beordered to offer her full and immediate reinstatement toher former job or, if this job no longer exists, to asubstantially equivalent position,without prejudice to herseniority and other rights and privileges and to make herwhole for any loss of earnings she may have suffered fromthe date of her discharge to the date of Respondent's offerof reinstatement. Backpay shall be computed in accord-ance with the formula set forthinF.W.WoolworthCompany,90 NLRB 289, with interest thereon computed inthemanner and amount prescribed inIsisPlumbing &Heating Co.,138 NLRB 716.Since a discriminatory discharge of an employee goes tothe very heart of the Act(N.L.RB.v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4)) it will be recommended thatRespondent be ordered to cease and desist from in any 354DECISIONSOF NATIONALLABOR RELATIONS BOARDmanner infringing upon the rights guaranteed employees inSection 7 of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce and the Unionis a labor organization, all within the meaning of the Act.2.By discriminating in regard to the hire and tenure ofemployment of Veronne H. Sheppard, thereby discourag-ing membership in the Union, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act.3.By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed by Section 7 oftheAct,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this caseand pursuant to Section 10(c) of the Act, I hereby make thefollowing:customarily posted. Reasonable steps shall be taken by theRespondent to insure that such notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of the receipt of thisDecision what steps the Respondent has taken to complyherewith.9 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.io In the event the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentORDERSRespondent, Marx-Haas Clothing Company, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee because of activity on behalf of Teamsters LocalUnion No. 688, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or in any other labor organization.(b) Interrogating employees concerning their unionactivitiesand sympathies and the activities and sympathiesof other employees, in a manner constituting interference,restraint,and coercion.(c) In any other manner interfering with, restraining, orcoercing employees in theexerciseof rights guaranteed inSection 7 of the Act, as amended.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Veronne H. Sheppard immediate and fullreinstatementto her former job or, if this job no longerexists,toa substantially equivalent position withoutprejudice to her seniority or other rights and privileges, andmake her whole in the manner set forth in the section ofthisDecision entitled "The Remedy."WE WILL NOT discourage membership in TeamstersLocalUnion No. 688, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organiza-tion, by discharging or otherwise discriminating againstour employees because of their union activities.WE WILL NOT coercively interrogate our employeesconcerning their union activities or sympathies or theunion activities or sympathies of other employees.WE WILL offer Veronne H. Sheppard immediate andfull reinstatement to her former job or, if this job nolonger exists, to a substantial position, without preju-dice to her seniority or other rights and privileges andmake her whole for any loss of pay she may havesuffered as a result of the discrimination against her.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed them in Section 7 of the Act, asamended.MARX-HAAS CLOTHINGCOMPANY(Employer)(b)Preserve and make available to the Board or itsDatedByagents, for examination and copying, all payroll records,socialsecuritypayment records, timecards, personnelrecords and reports, and all other records necessary orappropriate to analyze the amount of backpay due.(c) Post at its plant in St. Louis, Missouri, copies of theattached noticemarked "Appendix." 10 Copies of thenotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent'sauthorized representative, shall be posted by it for a periodof 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees are(Representative)(Title)Thisisan official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 210North 12thBoulevard,Room 448,St.Louis,Missouri,63101, Telephone 314-622-4167.